Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 , 7-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2019/0184831 A1) in view of Schwab et al. (US 9,533,600B1).
	Regarding claim 1, Yokoyama et al. discloses a support beam for a battery enclosure (regarding a support beam see member 50 with members 51 and member 55 in Figs. 4A & 4B; Abstract generally), comprising: a body (members 51) having a first beam end and a through passage (Figs. 3 & 4B); and an internal stabilizer (member 55) disposed within the through passage at the first beam end, the internal stabilizer including a first stabilizer sidewall extending from a first stabilizer end to a second stabilizer end, a second stabilizer sidewall extending from the first stabilizer end to the second stabilizer end (Figs. 4A & 4B).  Yokoyama et al. discloses the claimed invention except for his internal stabilizer is formed from two separate pieces.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have created member 51 from a single piece construction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  A single piece construction would allow for a continuous sidewall extending from a first stabilizer end to a second stabilizer end thereby preventing any weak spots (ie. areas that did not have a reinforced structure).
Yokoyama et al. does not disclose a bridge connecting the first stabilizer sidewall to the second stabilizer sidewall at the second stabilizer end.  Utilizing a bridge is well known in the battery art in order to securely fasten structural elements.  Schwab et al, teaches a bridge (bracket 5; Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized Schwab’s bridge on the invention of Yokoyama et al. in order to connect the first stabilizer sidewall to the second stabilizer sidewall for the purpose of securely attaching the second stabilizer end.  
With regards to claim 8, Yokoyama et al. further teaches a battery enclosure, comprising a base having a first sidewall and a second sidewall opposite the first sidewall (battery module 36; Fig. 2).
With regards to the method claim (claim 15): Yokoyama et al. as modified by Schwab performs the function (a reinforced battery box) disclosed in the method claim.  Moreover, Yokoyama et al. includes elements (an internal stabilizer) and Schwab et al. includes elements (a connecting bridge) arranged in such a way as to make it possible for the apparatus to implement the method (providing structural support to the battery) as claimed.   
Regarding claims 2, 9 & 16: Yokoyama et al. as modified by Schwab et al. does not disclose wherein the internal stabilizer is disposed in the through passage at the first beam end with the bridge at a selected distance from the first beam end.  Utilizing a bridge is well known in the battery art in order to securely fasten structural elements.  Schwab et al, teaches a bridge (bracket 5; Fig. 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized Schwab’s bridge on the invention of Yokoyama et al. in order to securely attach components at the first beam end.  With regards to the method claim (claim 16): Yokoyama et al. as modified by Schwab performs the function disclosed in the method claim.  

Regarding claims 3, 10 & 17: Yokoyama et al. as modified by Schwab et al. discloses wherein the internal stabilizer is disposed in the body with the first stabilizer sidewall in contact with an inner surface of a first wall of the body and the second stabilizer sidewall in contact with an inner surface of a second wall of the body (Fig. 3).  With regards to the method claim (claim 17): Yokoyama et al. as modified by Schwab performs the function disclosed in the method claim.  

Regarding claims 4 & 11: Yokoyama et al. as modified by Schwab et al. discloses wherein the support beam of claim 1, further comprising a first stabilizer flange at the first stabilizer end of the first stabilizer sidewall and a second stabilizer flange at the first stabilizer end of the second stabilizer sidewall (plates 40 & 45; Figs. 4A & 4B).  
Regarding claims 7, 14 & 20:  Yokoyama et al. as modified by Schwab et al. further discloses wherein the internal stabilizer resists a buckling of the body by transmitting a load to along a length of the body (reinforcing elements will create a resistance to buckling along the length of the body; Figs. 4A & 4B).  With regards to the method claim (claim 20): Yokoyama et al. as modified by Schwab performs the function disclosed in the method claim.  

Allowable Subject Matter
Claims 5, 6, 12, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claims 5, 12 & 18: the prior art of record, either taken alone or in combination does not disclose wherein the first stabilizer flange is coupled to a first external bulkhead flange of a first external bulkhead and the second stabilizer flange is coupled to a second external bulkhead flange of a second external bulkhead.  Claim 6 depends from claim 5.  Claim 13 depends from claim 12.  Claim 19 depends from claim 18.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   

/JOHN D WALTERS/Primary Examiner, Art Unit 3618